W. Allen, J.
If the plaintiff acted as a broker for the defendant in the purchase of the Willard house, he also acted as a broker for Lincoln in the sale of his house; and we understand the instructions to relate only to the question whether, in that case, the matters in which he acted for his two principals constituted one transaction, in which their interests were opposed to each other, within the principles laid down in Farnsworth v. Hemmer, 1 Allen, 494, Walker v. Osgood, 98 Mass. 348, and Rice v. Wood, 113 Mass. 133. No question was made as to the knowledge of the principals that the plaintiff acted for both; the only question related to the character of the transaction.
If the plaintiff, acting for Lincoln, had so far negotiated a sale of his house to Mrs. Willard that she would buy it if she could sell her house to the defendant, and would pay for it the price which she should receive from the defendant; and if, acting for the defendant, he had so far negotiated the purchase of Mrs. Willard’s house by him that he could have it for a price with which she could purchase the Lincoln house, the only thing remaining necessary to effect both sales would be that the prices for which Lincoln would sell and the defendant would buy should be the same. The only parties to fix this price — the same price for the sale and the purchase — would be Lincoln and the defendant; and their interests would be conflicting. It is immaterial if the contract of sale was not between them. The one was a seller and the other a purchaser, and the price which the one would receive would depend upon the price the other would pay. In acting to fix the same price for both, the plaintiff would necessarily act for both parties in a matter where their interests were opposed, as plainly as if the transaction had been in form what it was in effect, an exchange of houses between Lincoln and Mrs. Willard, and a sale of the Willard house by Lincoln to the defendant.
We think the instructions were correct, and were adapted to the evidence. Exceptions overruled.